DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant had added new claims 14-16; therefore, claims 1-16 remain for this Office Action.

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a structure comprising: a first conductor that extends along a second plane, the second plane including a second direction and a third direction, the third direction intersecting with the second direction; a second conductor that faces the first conductor along a first direction intersecting with the second plane, and that extends along the second plane; a third conductor that is configured to capacitively connect the first conductor and the second conductor; and a fourth conductor that is electrically connected to the first conductor and the second conductor, and that extends along a first plane, the first plane including the first direction and the third direction, wherein the third conductor faces the fourth conductor via a base, the base includes a plurality of first fiber components and a first resin component that holds the first fiber components, and part of the first fiber components extends along the first direction, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 and 11-13 are also allowed as being dependent on claim 1.  
In regard to claim 10, the prior art does not disclose of a structure comprising: a first conductor that extends along a second plane, the second plane including a second direction and a third direction, the third direction intersecting with the second direction; a second conductor that faces the first conductor along a first direction intersecting with the second plane, and that extends along the second plane; a third conductor that capacitively connects the first conductor and the second conductor; and 4Docket No.: 4554-566a fourth conductor that is electrically connected to the first conductor and the second conductor, and that extends along a first plane which includes the first direction and the third direction, wherein the third conductor faces the fourth conductor via a base, the base includes a plurality of first fiber components including a plurality of first fiber sheets that are laminated in the second direction, and a first resin component that holds the first fiber components, the third conductor includes a first conductive layer and a second conductive layer, the first conductive layer is configured to be capacitively coupled with the second conductive layer via a first dielectric layer, and the first dielectric layer includes a plurality of second fiber components including a plurality of second fiber sheets that are laminated in the second direction, and a second resin component that holds the second fiber components, and a number of laminations of the second fiber sheets is smaller than a number of laminations of the first fiber sheets, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 14-16 are also allowed as being dependent on claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844